Citation Nr: 1757363	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  10-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected right knee disability (to include right knee status post-total knee replacement and degenerative joint disease).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2012, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) at the RO.  After being informed that the VLJ who performed the hearing was no longer with the Board, in June 2016 the Veteran requested a new Board hearing.  He received a hearing before the undersigned VLJ at the RO, in June 2017.  Transcripts of both hearings are of record.  

In March and October 2014, the Board remanded the claim on appeal for further development.  


FINDING OF FACT

A left knee disorder is not shown to be causally or etiologically related to any disease or injury in service or to have been caused or aggravated by the service-connected right knee disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service or the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Left Knee Disorder Service Connection Claim

The Veteran contends that his service-connected right knee disability caused or aggravated his claimed left knee disorder.

A.  Service Connection Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  However, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

B.  Factual Background and Analysis

During his June 2017 Board hearing, the Veteran argued that his left knee disorder developed due to his favoring the right knee due to his service-connected right knee disability, and therefore placing more stress on the left knee.

The Veteran has not claimed, and the service treatment records do not show, that he developed a left knee disorder in service.  During his Board hearings, the Veteran indicated that the left knee disorder developed years after service.  In an August 2008 VA medical record, he reported that his service-connected right knee did not bother him in service until two years previous and that he also developed left knee pain.  Furthermore, none of the VA medical opinions found a connection between service and the claimed left knee disorder and no medical opinion evidence of record supports finding that a left knee disorder developed due to service.  As such, service connection for a left knee disorder on a direct basis is denied.

The Veteran's contention is that the left knee disorder developed secondary to the service-connected right knee disability.  Although the Veteran does have a current left knee disorder, the Board finds that the most probative medical opinion evidence of record does not support finding that it was caused or aggravated by the service-connected right knee disability.  

The only positive medical evidence of record is a letter from the Veteran's VA medical provider Dr. R.R.  In January 2013, Dr. R.R. stated that he provides treatment to the Veteran, who has severe degenerative joint disease of the service-connected right knee.  Dr. R.R. reported "[h]is gait has been significantly affected because of R knee DJD and is impacting on the L knee as pain and stiffness."  No additional rationale was provided.

The Board notes that while the Veteran has claimed that medical providers, including his private medical providers, have told him that his left knee disorder developed due to his placing more weight on that knee due to his service-connected right knee disability, other than the above letter, no such medical opinion evidence has been provided by such medical providers or the Veteran.  Indeed, following the last Board remand, the AOJ requested that the Veteran authorize it to obtain additional records, but the Veteran did not respond to the request.  Furthermore, in Robinette v. Brown, 8 Vet. App. 69 (1995) it was held that a layman's account of what a physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.

Also, to the extent that the Veteran has provided his personal opinion as to etiology, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, causation or aggravation of one disorder by another, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Furthermore, the Board finds that the Veteran has been inconsistent as to his report regarding his pain of both knees.  For example, he reported to the December 2014 VA examiner that his service-connected right knee began to bother him in 2001, but told the August 2008 VA medical provider it did not bother him until approximately 2006.  As such, the Board finds that the Veteran's reports as to knee symptomatology and chronicity are not credible.  

The November 2008 VA examiner found an antalgic gait and left knee degenerative joint disease and opined that "there was no documentation in the literature supporting that degenerative joint disease of one knee [the claimed left knee disorder] results from meniscectomy on the opposite joint [the service-connected right knee disability]."  Rather, the VA examiner's rationale found that bilateral degenerative joint disease "probably developed through the years in both joints and independent from the meniscectomy performed during active duty."

In a June 2014 VA addendum medical opinion, the opinion provider opined that the left knee disorder was less likely than not proximately due to the service-connected right knee disability, in part based on finding no evidence of abnormal gait in 2008, and no history of right knee buckling or instability of the right knee to cause abnormal gait.  However, as found by the Board in the October 2014 Remand, the finding of no abnormal gait in 2008 was inaccurate as the November 2008 VA examiner had found an antalgic gait.  As such, that medical opinion was inadequate to the extent it relied on such inaccuracy.  Nevertheless, the VA medical opinion provider also noted that the Veteran had a BMI of 35 in 2008 and that obesity is a known risk factor for degenerative joint disease.  

In a November 2014 addendum medical opinion, a different VA medical opinion provider found that the condition claimed was less likely than not proximately due to the right knee disability.  He explained that the Veteran had bilateral degenerative joint disease, worse on the right, and had undergone right total knee replace that year, with good recovery and improvement in gait.  In 2008 he did not have any evidence of abnormal gait, although he did have right knee degenerative joint disease.  The Board finds this opinion also is flawed, as noted above, the Veteran had evidence of an abnormal gait in 2008.  Separately though, the VA medical opinion provider also noted that the Veteran was overweight which is a risk factor for degenerative joint disease of the knees which likely contributed to the left knee degenerative joint disease.  

In December 2014, the Veteran underwent a new VA examination, which found a left knee meniscal tear and bilateral osteoarthritis.  The Veteran had reported that following in-service right knee injury, the right knee condition progressed until he had a November 2013 right total knee replacement.  He further claimed that around 2002 he noted pain in the left knee, which gradually progressed until it became severe around 2008.  He stated that he gradually decreased activity such as running, starting around 2001, because of pain in the right knee at that time and milder pain on the left, and that since 2008 he had been much less active because of pain in both knees.  Following right total knee replacement in 2013, he had very little right knee pain.  

The December 2014 VA examiner opined that the claimed left knee condition/disability is not secondary to or aggravated by the service-connected right knee disability.  The service-connected right knee condition limited the Veteran's amount of activity, thereby decreasing the amount of stress on both knees.  This would slow the natural progression of the left knee condition, not accelerate nor aggravate nor cause it.  The examiner noted the prior report of an altered gait causing weakness of the left knee.  However, the VA examiner opined that there was no weakness of the musculature proximal or distal to the left knee on manual muscle testing on physical examination and that an altered gait would not cause weakness of a specific muscle.  He found no evidence of generalized lower extremity weakness, which could occur as a result of significant gait/ambulatory impairment, and was not the situation in this case.

In a February 2016 VA addendum opinion, the December 2014 VA examiner opined that the right knee disability was extremely unlikely to be secondary to the right knee condition.  He again noted that the Veteran had limited his mobility and his activity level since at least 2001, which significantly reduced stress to both knees and thus would slow the natural or typical progression of the left knee condition - it would not accelerate or aggravate the left knee condition.

Similarly, in a March 2015 VA medical opinion, without VA examination, a different medical opinion provider found no objective findings that his right knee condition caused or aggravated a left knee condition.

During his June 2017 Board hearing, the Veteran claimed that the December 2014 VA examination and subsequent opinions were inadequate, since the December 2014 VA examiner opined that the service-connected right knee disability limited the Veteran's amount of activity and thus decreased the amount of stress on both knee.  The Veteran argued that such a finding insinuated that the Veteran had been sitting all day when he had been working.  The Veteran claimed that his job involved getting up and down, in and out of the bus as a bus driver, then working as a bus hustler fueling and prepping buses, which included walking around buses and stepping up and down busses and a service island.  

The Board finds that such argument regarding VA medical opinion inadequacy is not compelling.  The December 2014 VA examiner made clear that the Veteran did not sit all day or effectively have a desk job.  Rather, the VA examiner specifically noted that the Veteran's "job involves cleaning and maintaining buses, which he does with difficulty."  Furthermore, to the extent that the examiner noted a limitation of the Veteran's activity, such a finding is based on the Veteran's own reports to the VA examiner that "[s]tates that he gradually decreased activity such as running, starting around 2001...pain in the right knee...milder pain on the left," and "[s]ince 2008 he has been much less active because of pain in both knees."  Such report of limitation of activity is consistent with other reports of record, such as an August 2008 VA medical record report of limitation of activity due to knee pain, as well as, other medical reports of record.

Furthermore, while the Veteran may have had an altered gait, the December 2014 VA examiner implied that the severity of such alteration was not so severe as to cause weakness of the left knee.  The VA examiner explained that there was no weakness of the musculature proximal or distal to the left knee on manual muscle testing on physical examination and that an altered gait would not cause weakness of a specific muscle.  Furthermore, he found no evidence of generalized lower extremity weakness, which could occur as a result of significant gait/ambulatory impairment.  

The thrust of the argument of Dr. R.R., in his January 2013 opinion letter, was based on the "gait has been significantly affected by the right knee degenerative joint disease."  However, the Board notes that while Dr. R.R. noted increased pain and stiffness, he did not opine on the actual underlying disability in question of degenerative joint disease of the left knee.  Furthermore, the Board finds that the December 2014 VA examiner adequately explained, with rationale, why the Veteran's level of gait alteration was not so significant as to affect the left knee.  The Board notes that in the most recent remand, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain a clarification opinion from Dr. R.R.  Although the AOJ did not obtain such a clarification, the Board finds that such a clarification is no longer necessary as the February 2016 VA addendum addressed the adequacy of Dr. R.R.'s opinion, to include explaining how Dr. R.R.'s opinion was of limited probative value based on his limited experience in such orthopedic examinations, lack of access to the service treatment records or other documentation in VBMS, and his being unlikely to have the background in musculoskeletal management of the knee conditions that a physician with training and experience in orthopedic surgery or physiatry would have.  As such, additional clarification by Dr. R.R. is not necessary.  

The Board finds that the most probative medical evidence of record does not support finding that the Veteran's claimed left knee disorder was caused or aggravated by the service-connected right knee disability.  As explained above, the opinion letter of Dr. R.R. is of only limited probative value.  In contrast, all the other VA medical opinion evidence of record is against the Veteran's claim, with extended explanations as to how the conclusion was reached.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a left knee disorder, to include as secondary to the right knee disability, is denied.  


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


